DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 01, 2021 has been entered.  

Response to amendment

Claims 1, 7 and 18 have been amended. Claims 1-20 are pending.  

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is Non-Final.


Double patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of copending Application No. 16/116,191 and over claims 1, 9 and 17 of copending Application No. 16/116,239.  Although, the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the co-pending applications anticipate, suggest and render obvious all limitations of Claims 1, 7 and 18 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 13-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0236123 A1) in view of Voell et al. (US 2017/0289111 A1) further in view of Hunn (US 2018/0005186 A1). 

Regarding claim 1 Ali discloses a system, comprising:
a blockchain network comprising a plurality of peer nodes (see Ali paragraph [0004], digital currency, Bitcoin, utilizes cryptographic technologies on a peer-to-peer (P2P) network to execute transactions) programmed to store a blockchain and a state database comprising a plurality of key/value pairs (see Ali paragraph [0005], A blockchain is a transaction database that records every transaction ever executed. Every computing node connected to a cryptocurrency's peer-to-peer (P2P) network maintains a full copy of the blockchain. Therefore, by analytically traversing the chain of transactions, the computing node can find out how many coins belong to a name address at any point in history; see Ali paragraph [0006], The private key of such a keypair is used to sign transaction messages that transfer coins from the corresponding address);
(see Ali paragraph [0122], a peer operator runs an additional set of private, back-up Blockstack peers that process blocks up to heights h-k-2.sup.i, for all positive integers i such that h-k-2.sup.i>=h.sub.0. These peers are not meant to be publicly reachable, but instead curate prior states of all name and namespace records, and serve as recovery checkpoints for the public set of peers processing blocks at height h-k):
generate a state database checkpoint (see Ali paragraph [0051], A system uses the underlying blockchain to achieve consensus on the state of this naming system. It uses the underlying blockchain as a communication channel for announcing state changes; any changes to the state of the naming system can only be announced in new blockchain blocks);
obtain consensus on the state database checkpoint (see Ali paragraph [0022], the method further comprises processing consensus by one or more computing devices on the computer network. In further embodiments, the processing consensus comprises analyzing a global state of a block in the underlying blockchain. In still further embodiments, analyzing the global state comprises one or more of the following: analyzing one or more operations in the virtual blockchain, analyzing a state change);
store the state database checkpoint (see Ali paragraph [0059], rules for accepting or rejecting Blockstack operations are also defined in the virtual blockchain. Accepted operations are processed by the virtual blockchain to construct a database that stores information on global state of the system along with state changes at any given block of an underlying blockchain. In certain applications, virtual blockchains are used to build a variety of state machines; see Ali paragraph [0122], a peer operator runs an additional set of private, back-up Blockstack peers that process blocks up to heights h-k-2.sup.i, for all positive integers i such that h-k-2.sup.i>=h.sub.0. These peers are not meant to be publicly reachable, but instead curate prior states of all name and namespace records, and serve as recovery checkpoints for the public set of peers processing blocks at height h-k).
Voell expressly discloses a plurality of peer nodes programmed to store a blockchain ledger which comprises a block chain that stores transaction log in a sequence of blocks and state database that stores latest values of keys from within the transaction (see Voell paragraph [0037], In the case of distributed ledgers supporting smart contacts, this may result in a segmentation of the smart contract state database, i.e., the state database for a node may maintain only the public state (persistent storage) and private state of contracts relevant to that node; see Voell paragraph [0041], administrative agent 110 and regulator 130 may maintain a full copy of distributed ledger 115, and each may maintain a full state database 125. The full copy of the distributed ledger may contain transactions with encrypted or unencrypted (e.g., hash digest) payloads).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Voell into the method of Ali to have a plurality of peer nodes programmed to store a blockchain ledger which comprises a block chain that stores transaction log in a sequence of blocks and state database that stores latest values of keys from within the transaction.  Here, combining Voell with Ali, which are both related to blockchain transaction processing, improves Ali Voell paragraph [0038]). 
Hunn expressly discloses detect a current block number of the blockchain matches a checkpoint interval for the state database and generate a stated database checkpoint that includes a hash value of the latest values of the key/value pairs in the state database at the current block number of the blockchain (see Hunn paragraph [0315], Most of the distributed ledgers store states as key-value pairs. The `key` is preferably a unique identity of a state, while the state `value` could be any string or other object; see Hunn paragraph [0230] State updates are preferably cryptographically signed data packets with input parameters, but may take any appropriate form for a given implementation. State updates are preferably performed by `signing` states using a cryptographic signature. Signing may be performed by a `notary service` (such as a node on a peer-to-peer network or a centralized server that is used to sign a state update either before it is added to the graph and/or an object ledger;; see Hunn paragraph [0328], Any appropriate combination of data may be stored in each record (or block, where a `blockchain` ledger structure is used). Where a `blockchain` (or other applicable) ledger is used, the data may be stored in the state database).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunn into the method of Ali to have detect a current block number of the blockchain matches a checkpoint interval for the state database and generate a stated database checkpoint that includes a hash value of the latest values of the key/value pairs in the state database at the current block number of the blockchain.  Here, combining Hunn with Ali, which are both Hunn paragraph [0005]). 

Regarding claims 2 and 8 Ali discloses one or more key/value pairs of the state database.
 Hunn expressly discloses wherein one or more of the plurality of peer nodes are programmed to generate a merkle tree for the state database comprising one or more key/value pairs of the state database in one or more leaf nodes of the merkle tree (see Hunn paragraph [0315], Most of the distributed ledgers store states as key-value pairs. The `key` is preferably a unique identity of a state, while the state `value` could be any string or other object; see Hunn paragraph [0303], encrypted updates of that `on-chain`/`on-ledger` code state is committed to the ledger with the transaction. Secondly, this may occur through use of `Merkle branches` where transactions are split into leaves; each of which contains either input, output, command or attachment. Merkle branches enable data to be hidden whilst providing proof that the data formed a part of a transaction. A Merkle branch is a set of hashes, that given the leaves' data, is used to calculate the root's hash. The hash is compared with the hash of a whole transaction to determine whether given data belongs to that particular transaction without exposing the entirety of the transaction data).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunn into the method of Ali to have detect a current block number of the blockchain matches a checkpoint Hunn with Ali, which are both related to blockchain transaction processing, improves Ali by creating a new and useful system and method for facilitating the formation, versioning, and management of contracts, (see Hunn paragraph [0005]). 

Regarding claims 6 and 20, Ali discloses wherein one or more of the plurality of peer nodes are programmed to: receive a request for a state database checkpoint from a second peer node; provide the state database checkpoint to the second peer node (see Ali paragraph [0122],  selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain); and
provide blocks of the blockchain from the state database checkpoint to a current block to the second peer node (see Ali paragraph [0122], If a peer processing at height h-k detects that it could be on a fork, it works backwards from the consensus hash at found at height h-k to find a consensus hash at height h-k-2.sup.i where it still agrees with a back-up peer. In particular, it checks each consensus hash down from h-k in a linear fashion, and selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain).

Regarding claims 7 and 18 Ali discloses a blockchain network (see Ali paragraph [0004], digital currency, Bitcoin, utilizes cryptographic technologies on a peer-to-peer (P2P) network to execute transactions);
at a peer node of a blockchain network generating a state database checkpoint (see Ali paragraph [0005], A blockchain is a transaction database that records every transaction ever executed. Every computing node connected to a cryptocurrency's peer-to-peer (P2P) network maintains a full copy of the blockchain. Therefore, by analytically traversing the chain of transactions, the computing node can find out how many coins belong to a name address at any point in history; see Ali paragraph [0006], The private key of such a keypair is used to sign transaction messages that transfer coins from the corresponding address);
obtaining a consensus on the state database checkpoint from one or more other peer nodes (see Ali paragraph [0051], A system uses the underlying blockchain to achieve consensus on the state of this naming system. It uses the underlying blockchain as a communication channel for announcing state changes; any changes to the state of the naming system can only be announced in new blockchain blocks); and 
storing the state database checkpoint (see Ali paragraph [0059], rules for accepting or rejecting Blockstack operations are also defined in the virtual blockchain. Accepted operations are processed by the virtual blockchain to construct a database that stores information on global state of the system along with state changes at any given block of an underlying blockchain. In certain applications, virtual blockchains are used to build a variety of state machines; see Ali paragraph [0122], a peer operator runs an additional set of private, back-up Blockstack peers that process blocks up to heights h-k-2.sup.i, for all positive integers i such that h-k-2.sup.i>=h.sub.0. These peers are not meant to be publicly reachable, but instead curate prior states of all name and namespace records, and serve as recovery checkpoints for the public set of peers processing blocks at height h-k).
Voell expressly discloses storing, via a plurality of peer nodes of a blockchain network, a blockchain ledger which comprises a blockchain that stores a transaction log in a sequence of blocks and a state database that stores latest values of keys from within the transaction log as key/value pairs (see Voell paragraph [0037], In the case of distributed ledgers supporting smart contacts, this may result in a segmentation of the smart contract state database, i.e., the state database for a node may maintain only the public state (persistent storage) and private state of contracts relevant to that node; see Voell paragraph [0038], Even though the client node state database may no longer store the state of the entire distributed ledger, the actual distributed blockchain and all the transactions therein are fully replicated across all nodes and cryptographically secured for immutability. This is an important distinction relative to other segmentation strategies based on multiple block chains and adds to the security and resiliency of the design).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Voell into the method of Ali to have a plurality of peer nodes programmed to store a blockchain ledger which comprises a block chain that stores transaction log in a sequence of blocks and state database that stores latest values of keys from within the transaction.  Here, combining Voell with Ali, which are both related to blockchain transaction processing, improves Ali by providing segmentation strategies based on multiple block chains that adds to the security and resiliency of the design, (see Voell paragraph [0038]).
Hunn expressly discloses detect a current block number of the blockchain matches a checkpoint interval for the state database and generate a stated database checkpoint that includes a hash value of the latest values of the key/value pairs in the state database at the current block number of the blockchain (see Hunn paragraph [0315], Most of the distributed ledgers store states as key-value pairs. The `key` is preferably a unique identity of a state, while the state `value` could be any string or other object; see Hunn paragraph [0230] State updates are preferably cryptographically signed data packets with input parameters, but may take any appropriate form for a given implementation. State updates are preferably performed by `signing` states using a cryptographic signature. Signing may be performed by a `notary service` (such as a node on a peer-to-peer network or a centralized server that is used to sign a state update either before it is added to the graph and/or an object ledger;; see Hunn paragraph [0328], Any appropriate combination of data may be stored in each record (or block, where a `blockchain` ledger structure is used). Where a `blockchain` (or other applicable) ledger is used, the data may be stored in the state database).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunn into the method of Ali to have detect a current block number of the blockchain matches a checkpoint interval for the state database and generate a stated database checkpoint that includes Hunn with Ali, which are both related to blockchain transaction processing, improves Ali by creating a new and useful system and method for facilitating the formation, versioning, and management of contracts, (see Hunn paragraph [0005]). 

Regarding claim 13, Ali discloses periodically generating the state database checkpoint at a specified checkpoint interval number of blocks of the blockchain (see Ali paragraph [0026], deriving the geometric sequence of prior blocks as blocks separated by exponentially increasing intervals, starting from block number and decreasing; (f) deriving a skip-list of blocks, such that directed edges originating from a block point to the prior blocks used to derive the second cryptographic hash; (g) querying the first block's records by using the second cryptographic hash of the first block with a greater block number and traversing the skip list).

Regarding claim 14, Ali discloses receiving a request for a state database checkpoint from a second peer node of the plurality of peer nodes (see Ali paragraph [0122], selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain) and providing the state database checkpoint from the peer node to the second peer node (see Ali paragraph [0122], If a peer processing at height h-k detects that it could be on a fork, it works backwards from the consensus hash at found at height h-k to find a consensus hash at height h-k-2.sup.i where it still agrees with a back-up peer. In particular, it checks each consensus hash down from h-k in a linear fashion, and selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain).

Regarding claim 15, Ali discloses providing blocks of the blockchain from the state database checkpoint to a current block from the peer node to the second peer node (see Ali paragraph [0122], If a peer processing at height h-k detects that it could be on a fork, it works backwards from the consensus hash at found at height h-k to find a consensus hash at height h-k-2.sup.i where it still agrees with a back-up peer. In particular, it checks each consensus hash down from h-k in a linear fashion, and selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain).

Regarding claim 16, Ali discloses using a stored database checkpoint and one or more transactions in one or more blocks of the blockchain after the stored database checkpoint to instantiate a state database at a new node of the blockchain network (see Ali paragraph [0122], If a peer processing at height h-k detects that it could be on a fork, it works backwards from the consensus hash at found at height h-k to find a consensus hash at height h-k-2.sup.i where it still agrees with a back-up peer. In particular, it checks each consensus hash down from h-k in a linear fashion, and selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain).

Regarding claim 17, Ali discloses using a stored database checkpoint and one or more transactions in one or more blocks of the blockchain after the stored database checkpoint to repair at least one of a corrupted node or a forked node of the blockchain network (see Ali paragraph [0117], and methods described herein include a process of blockchain fork detection and recovery, or use of the same. In some embodiments, due to decentralized nature, write stability is not guaranteed. At any given point in time, there can be multiple blockchain forks--different blockchains worked on by disjoint sets of peers that diverge at a particular block. Referring FIG. 8, this can happen if there is a network partition between two or more sets of peers, or if two sets of peers discover a different block for the same height at about the same time; see Ali paragraph [0121], the solution to detecting forks is to configure a set of mutually-trusting Blockstack peers to fetch the blockchain from different sources, and configure the peers to check every time a new block is discovered to see if they all agree on the same consensus hash at height h-k. If they do not, then a fork at least k blocks long has occurred, and each peer needs to check with the backups to see if it diverged. If it diverged, then it needs to roll back its database to the block height where it diverged, and re-download the blockchain to re-converge on the correct consensus hash).


Claims 3, 4, 9, 11-12  and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0236123 A1) in view of Voell et al. (US 2017/0289111 A1) in view of Hunn (US 2018/0005186 A1) further in view of Cecchetti et al. (US 2017/0031676 B1).


Regarding claims 3 and 19, Ali discloses apply a consensus requirement to the plurality of root hashes received from the plurality of nodes (see Ali paragraph [0007], This ensures the integrity of the chain, as any modification to a block would result in a different hash for the block and thus the reference in the next block would change, resulting in a different hash for every block after. see Ali paragraph [0022], the method further comprises processing consensus by one or more computing devices on the computer network. In further embodiments, the processing consensus comprises analyzing a global state of a block in the underlying blockchain).
Ali dose not expressly disclose merkle tree generated by the respective peer node.
However, Cecchetti expressly discloses wherein one or more of the plurality of peer nodes are programmed to: broadcast a root hash of the merkle tree generated by the respective peer node to other peer nodes of the blockchain network (see Cecchetti paragraph [0047], SUBB tail 536 can be a blockchain genesis, seed, tail block, etc. Blockchain blocks, e.g., SUBB 530-535, etc., can then be added as new head blocks to form blockchains originating from a tail block, e.g., SUB tail 536. Traversing a blockchain from a tail to a head can provide a sequential set of patches from oldest to newest via one or more blockchain node component as disclosed hereinabove. SUBB tail 536 can comprise a timestamp, signature, nonce, null SUBB hash, Merkle root, and data values comprising an identifier and a payload);
receive, from a plurality of the peer nodes, a plurality of root hashes of the merkle tree of the state database (see Cecchetti paragraph [0047], SUBB tail 536 can be a blockchain genesis, seed, tail block, etc. Blockchain blocks, e.g., SUBB 530-535, etc., can then be added as new head blocks to form blockchains originating from a tail block, e.g., SUB tail 536. Traversing a blockchain from a tail to a head can provide a sequential set of patches from oldest to newest via one or more blockchain node component as disclosed hereinabove. SUBB tail 536 can comprise a timestamp, signature, nonce, null SUBB hash, Merkle root, and data values comprising an identifier and a payload).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Cecchetti into the method of Ali to have generate a merkle tree for the state database.  Here, combining Cecchetti with Ali, which are both related to blockchain transaction processing, improves Ali by providing blocks that comprise validation features to prevent tampering with existing blocks of the blockchain for incentivizing blockchain access nodes to be available to process transaction, (see Cecchetti paragraph [0019]). 

see Ali paragraph [0122], If a peer processing at height h-k detects that it could be on a fork, it works backwards from the consensus hash at found at height h-k to find a consensus hash at height h-k-2.sup.i where it still agrees with a back-up peer. In particular, it checks each consensus hash down from h-k in a linear fashion, and selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain).
Ali dose not expressly disclose merkle tree generated by the respective peer node.
However, Cecchetti expressly discloses receive a consensus merkle tree into the respective peer node (see Cecchetti paragraph [0048], The null SUBB hash, or previous SUBB hash in blocks other than SUBB tail 536, can be a cryptographic hash of the previous block, however for the tail block, there is no earlier block and a null SUBB hash value can be used. The Merkle root can be a value from a hash tree and can allow verification of a hashed payload); and
compare hash values of one or more level nodes of the consensus merkle tree and the respective peer node merkle tree generated by the respective peer node…( see Cecchetti paragraph [0048], The Merkle root can be a value from a hash tree and can allow verification of a hashed payload).
Ali to have generate a merkle tree for the state database.  Here, combining Cecchetti with Ali, which are both related to blockchain transaction processing, improves Ali by providing blocks that comprise validation features to prevent tampering with existing blocks of the blockchain for incentivizing blockchain access nodes to be available to process transaction, (see Cecchetti paragraph [0019]). 

Regarding claim 9, Ali discloses see Ali paragraph [0007], once a new block is created it is broadcasted and appended to the blockchain and, after getting enough confirmations, becomes part of the. cryptocurrency's history, which means that it will never be changed or removed again, so the transactions of this block become "confirmed transactions." Every block in the blockchain contains a reference to its previous block, thus creating a chain from the first block (genesis block) to the current one. The block-reference is a cryptographic hash of the previous block. This ensures the integrity of the chain, as any modification to a block would result in a different hash for the block and thus the reference in the next block would change, resulting in a different hash for every block after.
Ali does not expressly disclose broadcasting a root hash of the merkle tree.
However, Cecchetti expressly discloses broadcasting a root hash of the merkle tree generated at a peer node to the other peer nodes of the blockchain network (see Cecchetti paragraph [0047], SUBB tail 536 can be a blockchain genesis, seed, tail block, etc. Blockchain blocks, e.g., SUBB 530-535, etc., can then be added as new head blocks to form blockchains originating from a tail block, e.g., SUB tail 536. Traversing a blockchain from a tail to a head can provide a sequential set of patches from oldest to newest via one or more blockchain node component as disclosed hereinabove. SUBB tail 536 can comprise a timestamp, signature, nonce, null SUBB hash, Merkle root, and data values comprising an identifier and a payload).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Cecchetti into the method of Ali to have generate a merkle tree for the state database.  Here, combining Cecchetti with Ali, which are both related to blockchain transaction processing, improves Ali by providing blocks that comprise validation features to prevent tampering with existing blocks of the blockchain for incentivizing blockchain access nodes to be available to process transaction, (see Cecchetti paragraph [0019]). 

Regarding claim 11, Ali discloses wherein obtaining consensus on the state database checkpoint comprises:
receiving a plurality of root hashes of the merkle tree of the state database from the other peer nodes (see Ali paragraph [0122], If a peer processing at height h-k detects that it could be on a fork, it works backwards from the consensus hash at found at height h-k to find a consensus hash at height h-k-2.sup.i where it still agrees with a back-up peer. In particular, it checks each consensus hash down from h-k in a linear fashion, and selects the peer with the largest h-k-2.sup.i that has a consensus hash that agrees. Once found, the peer fetches a copy of the back-up peer's database, authenticates it (if the back-up peer is not trusted), and then re-builds the database up to height h-k by downloading the missing blocks from the blockchain); and 
applying a consensus requirement to the plurality of root hashes received from the plurality of nodes (see Ali paragraph [0022], the method further comprises processing consensus by one or more computing devices on the computer network. In further embodiments, the processing consensus comprises analyzing a global state of a block in the underlying blockchain).

Claims 5 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0236123 A1) in view of Voell et al. (US 2017/0289111 A1) in view of Hunn (US 2018/0005186 A1) in view of Cecchetti et al. (US 2017/0031676 B1) further in view of Morrison et al. (US 2018/0063709).

Regarding claims 5 and 10, Ali in view of Cecchetti discloses wherein one or more of the plurality of peer nodes are programmed to generate a merkle tree of the state database stored by the respective peer node ( see Cecchetti paragraph [0048], Cryptocurrency research has resulting in some accepted blockchain practices, e.g., a majority of blockchain nodes confirms a new block is valid before it is added to the blockchain (e.g., the 51% rule), blocks comprise validation features to prevent tampering with existing blocks of the blockchain (e.g., hash/Merkle trees, elliptical curve cryptography, etc.), and incentivizing blockchain access nodes to be available to process transaction (e.g., rewarding `miners` to perform computational tasks that keeps the mining device active)).
Ali to have generate a merkle tree for the state database.  Here, combining Cecchetti with Ali, which are both related to blockchain transaction processing, improves Ali by providing blocks that comprise validation features to prevent tampering with existing blocks of the blockchain for incentivizing blockchain access nodes to be available to process transaction, (see Cecchetti paragraph [0019]). 
 	However, Morrison expressly discloses a defined merkle tree schema (see Morrison paragraph [0181],  a context ledger may comprise tuples 40, tuple rules 41, tuple relations 42, schemas 43, and data elements 44. The context ledger is a transaction database shared by all nodes participating in a transaction system. The context ledger stores hash tuples (hashed tree nodes), stores tuple schemas that include tuple construction rules such as for constructing Merkle trees, stores relationship among tuples, stores schemas including data structure and syntax and stores data elements).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Morrison into the method of Ali in view of Morrison to have a defined merkle tree schema.  Here, combining Morrison and Morrison with Ali, which are all related to blockchain transaction processing, improves Ali by providing context ledger that is shared by all nodes participating in a transaction system to assist tuple construction rules such as for constructing Merkle trees, (see Morrison paragraph [0181]). 




Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164